690 S.E.2d 693 (2009)
Faye B. BROWN
v.
NC DOC, Alvin Keller, as Sec. of DOC, and Kenneth Royster, as Superintendent, Raleigh Correctional Center for Women.
No. 517P09.
Supreme Court of North Carolina.
December 22, 2009.
Tiare B. Smiley, Special Deputy Attorney General, for Alvin Keller.
Sarah Jessica Farber, for Faye B. Brown.

ORDER
The Court allows the Petition for Writ of Certiorari and the Petition for Writ of Supersedeas filed in this matter by the State of North Carolina on behalf of the respondents (collectively, "the State"). The State shall file its brief in this Court on or before 11 January 2010. Petitioner Faye Brown shall file her brief in this Court on or before 31 January 2010.
By Order of the Court in Conference, this 22nd day of December, 2009.